Citation Nr: 0711943	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  01-08 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for proliferative 
retinopathy, left eye, currently rated as 40 percent 
disabling.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the left eye (other than 
proliferative retinopathy of the left eye).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1953 to May 1958.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted compensation under 38 U.S.C.A. § 1151 for 
left eye disability that was described for rating purposes as 
proliferative retinopathy of the left eye and assigned a 30 
percent disability rating, effective September 17, 1998.  A 
notice of disagreement was received in August 2000, a 
statement of the case was issued in July 2001 and a 
substantive appeal was received in September 2001.  The 
veteran testified at a Board hearing in April 2003.  The 
Board remanded the case in September 2003 for further 
development.

By rating decision in September 2001, the RO increased the 
disability rating of the veteran's proliferative retinopathy 
of the left eye to 40 percent, effective July 20, 2001 and 
awarded special monthly compensation.  However, where there 
is no clearly expressed intent to limit the appeal to 
entitlement to a specified disability rating, then RO and 
Board are required to consider entitlement to all available 
ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 
(1993).  The issue therefore remains in appellate status. 

Further, in its September 2003 remand, the Board found that 
two separate issues were in appellate status because of the 
veteran's contentions that he suffers additional left eye 
disability above and beyond the proliferative retinopathy of 
the left eye for which compensation under 38 U.S.C.A. § 1151 
had already been awarded.

Lastly, in its September 2003 remand, the Board noted that in 
his August 2000 notice of disagreement, the veteran appeared 
to be raising the issue of entitlement to compensation for 
right eye disability secondary to his left eye disability.  
Again, this matter is hereby referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Service connection has not been established for the right 
eye. 

2.  Prior to March 4, 2000, the veteran's proliferative 
retinopathy of the left eye was manifested by 5/200 visual 
acuity of the left eye. 

3.  As of March 4, 2000, there was medical evidence that the 
veteran had no light perception in the left eye. 

4.  The current 40 percent evaluation assigned to 
proliferative retinopathy of the left eye is the maximum 
evaluation allowed under the rating criteria.  

5.  The June and July 1998 VA eye surgical procedures to 
repair the detached retina of the left eye were not 
productive of any additional disability (other than 
proliferative retinopathy) to the veteran caused by VA 
treatment. 


CONCLUSIONS OF LAW

1.  Prior to March 4, 2000, the criteria for entitlement to a 
disability evaluation in excess of 30 percent for the 
veteran's service connected proliferative retinopathy, left 
eye, had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. 
§ 3.383(a), Part 4, including §§ 4.7, 4.79, 4.84a, Diagnostic 
Code 6070 (2006).

2.  As of March 4, 2000, the criteria for entitlement to a 40 
percent disability evaluation (but no higher) for the 
veteran's service connected proliferative retinopathy, left 
eye, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 3.383(a), Part 4, including §§ 4.7, 4.79, 4.84a, 
Diagnostic Code 6066 (2006).

3.  The criteria for establishing entitlement to compensation 
benefits for additional left eye disability (other than 
proliferative retinopathy) claimed to be the result of a VA 
surgical procedures performed in June and July 1998 are not 
met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 
3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in April 2004 and September 2004 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the September 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in his possession.  Thus, the Board finds that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In its September 2003 remand, the 
Board noted that the veteran had not received sufficient VCAA 
notice and remanded the issue to the RO.  The RO then took 
action to correct the defect by sending VCAA notices to the 
veteran in April 2004 and September 2004.  Thus, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless.  Although the notices 
provided to the veteran were not given prior to the first AOJ 
adjudication of the claim, the notices were provided prior to 
the veteran's claim being returned to the Board for appellate 
review.  The contents of the notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an increased rating and compensation under 
38 U.S.C.A. § 1151, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  In the present appeal, 
in March 2006, the appellant was provided with notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the issues on appeal.  Thus, the Board 
finds that the Dingess/Hartman requirements have been met.  
Further, even if the March 2006 notice is found to be 
insufficient, the Board concludes that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board believes that the veteran has been 
adequately informed of the criteria for assigning a 
disability rating.  As to the effective date assigned for a 
rating, the follow Board decision does in fact assign a 
different date for the 40 percent evaluation resulting in a 
partial grant.  The Board finds that no useful purpose would 
be served by delaying appellate review for any additional 
VCAA notice. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records and private medical records.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

In September 2003, the Board remanded this case for further 
development, specifically to afford the veteran a VA 
examination with regard to the severity of his proliferative 
retinopathy of the left eye and whether any additional 
disability of the left eye resulted from the June and July 
1998 VA surgeries.  Initially, VA examinations were scheduled 
in April 2005 and June 2005; however, the veteran canceled 
these examinations and requested an outside medical 
examination.  A medical examination was scheduled in January 
2006, but the veteran failed to appear.  Since that time, the 
veteran has not contacted VA to reschedule the examination, 
nor has he offered any explanation as to why he did not 
attend the examination.  A supplemental statement of the case 
was issued in May 2006, which referenced his failure to 
attend the scheduled examination, and correspondence from VA 
was issued to the veteran in July 2006 notifying him that his 
appeal was being returned to the Board for disposition.  The 
evidence of record does not contain any response from the 
veteran.  

When a veteran fails without good cause to report for a 
necessary examination requested by VA in conjunction with a 
claim, VA is not obliged to attempt to provide another.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).  There 
is no legal or regulatory requirement that VA make further 
efforts to schedule an examination.  The consequence in this 
case of the veteran's failure without good cause to report 
for the VA examination is that his disability must be rated 
on the basis of the other relevant evidence on file.  38 
C.F.R. § 3.655(b).  While VA has a duty to assist the veteran 
in the development of his claim, the veteran has a duty to 
cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The Board concludes that VA has no remaining duty 
under the VCAA with regard to a medical examination and 
opinion in conjunction with this claim.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Increased Rating Claim for Proliferative Retinopathy of 
the Left Eye

The present appeal involves the veteran's claim that the 
severity of his service-connected proliferative retinopathy 
of the left eye warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation, the severity of the disability at 
issue is to be considered during the entire period from the 
initial assignment of the disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in 
the instant case, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id. 
at 126.

The level of compensation for central visual acuity is 
prescribed in a table that relates the impairment of vision 
in both eyes by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  See 38 
C.F.R. § 4.84a, Table V.  A 30 percent evaluation corresponds 
to vision in one eye of 10/200 (or 5/200, or characterized by 
blindness, having only light perception), when corrected 
visual acuity in the other eye is 20/40.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6070, 6074, and 6077.  A 40 percent 
evaluation will be assigned for anatomical loss of one eye, 
when corrected visual acuity in the other eye is 20/40.  38 
C.F.R. § 4.84a, Diagnostic Code 6066.

Where only one eye is service-connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1) (2005); see 
also 38 C.F.R. § 4.14 (manifestations not resulting from the 
service-connected disability may not be used in establishing 
the service-connected evaluation).  However, compensation is 
payable for the combinations of service- connected and 
nonservice-connected disabilities of blindness in one eye as 
a result of service-connected disability and blindness in the 
other eye as a result of nonservice- connected disability as 
if both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a). 

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
three feet, lesser extents of vision, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than three feet, being considered of negligible utility.  
38 C.F.R. § 4.79.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

In the July 1999 rating decision, the veteran's left eye 
proliferative retinopathy was evaluated as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.84a, 
Diagnostic Code 6074, effective from the filing date of the 
initial claim, September 17, 1998.  This rating code provides 
for 5/200 visual acuity in one eye and 20/40 in the other 
eye.  38 C.F.R. § 4.84a, Diagnostic Code 6074.  In its 
September 2001 rating decision, the RO determined that a 40 
percent rating was warranted based on a July 2001 private 
medical letter from R.R., M.D., which provided that vision in 
the right eye was 20/100 and there was no light perception in 
the left eye.  Dr. R.R. further stated that the veteran was 
pseudophakic with macular degeneration in the right eye and 
he was blind in his left eye.  Thus, from July 20, 2001, the 
veteran's service-connected left eye has been evaluated as 40 
percent disabling under the provisions of 38 C.F.R. § 4.84a, 
Diagnostic Code 6066.  This rating code provides for 
anatomical loss of one eye and 20/40 in the other eye.  38 
C.F.R. § 4.84a, Diagnostic Code 6066.  Even though the 
veteran did not anatomically lose is left eye, it appears 
that the RO has rated the veteran by analogy based on the 
fact that he had no light perception.  The Board notes that 
the veteran's right eye is not service-connected and there is 
no medical evidence of record that the veteran is blind in 
the right eye.  Thus, the veteran's right eye has been 
considered normal for rating purposes.  

August 1998 and October 1998 private medical letters from 
G.A., M.D. stated that the veteran had light perception in 
his left eye.  A December 1998 private medical report from 
J.K, M.D. indicated that the veteran had an improvement in 
vision to the 5/200 level.  However, a March 4, 2000 private 
prescription note for the veteran from R.H, M.D. stated that 
the veteran had no light perception.   

Therefore, based upon review of the record, there is no 
medical evidence to warrant a rating in excess of 30 percent 
prior to March 4, 2000.  There is no evidence during this 
period that the veteran had anatomically lost the left eye or 
had no light perception.  Further, even though there is 
evidence that the veteran had only light perception at times, 
only a 30 percent disability rating would be warranted under 
Diagnostic Code 6070.  Thus, the Board finds that the 
severity of the veteran's left eye disability prior to March 
4, 2000 was adequately contemplated in the 30 percent 
disability rating.  

However, as of March 4, 2000, there is medical evidence that 
the veteran had no light perception.  Therefore, the Board 
must conclude that the effective date of the 40 percent 
disability rating for the veteran's proliferative retinopathy 
should be March 4, 2000.  (The effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date the claim was received or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400; see also Fenderson.)  Further, the veteran 
was awarded special monthly compensation as of July 20, 2001 
because the criteria for blindness in one eye had been met.  
However, given that the criteria for blindness were met as of 
March 4, 2000, special monthly compensation should be awarded 
from March 4, 2000. 

Thus, the Board must now determine whether the veteran is 
entitled to a rating in excess of 40 percent for the 
veteran's proliferative retinopathy from March 4, 2000.  
Initially, the Board notes that there is some medical 
evidence that enucleation of the left eye has been 
recommended to the veteran.  Nevertheless, there is no 
medical evidence that the veteran's left eye has actually 
been removed.  The Board notes that the veteran failed to 
appear at a January 2006 examination scheduled by the VA; 
and, thus, the Board must base its decision on the evidence 
of record. 

Therefore, the Board must conclude that the veteran's current 
40 percent disability rating is the maximum allowable rating 
allowed under 38 C.F.R. § 4.84a.  See 38 C.F.R. § 4.80.  
Since the veteran is not service-connected for his right eye 
and there is no medical evidence that he is blind in his 
right eye, a higher evaluation is not applicable.  The Board 
acknowledges the physical pain as well as the loss of use of 
one eye suffered by the veteran.  However, unfortunately, the 
Board has no option but to decide this case in accordance 
with the applicable rating schedule and find that a higher 
rating is not permissible.  

III.  Compensation under 38 U.S.C.A. § 1151 for Additional 
Disability of the 
Left Eye

The veteran is claiming entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability to 
his left eye other than proliferative vitreoretinopathy of 
the left eye.  Formerly, 38 U.S.C.A. § 1151 provided that 
"[w]here any veteran suffers an injury or an aggravation of 
an injury, as a result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation . . . awarded under any of the laws 
administered by the Secretary, or as the result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death compensation . 
. . shall be awarded in the same manner as if such 
disability, aggravation or death were service-connected."  
38 U.S.C.A. § 1151 (West 1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown, supra.  

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective November 
25, 1991, the date the Court issued the Gardner decision.  60 
Fed. Reg. 14,222 (March 16, 1995).  Subsequently, Congress 
amended 38 U.S.C.A. § 1151, effective for claims filed on or 
after October 1, 1997, to preclude benefits in the absence of 
evidence of VA carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on the part of VA 
in furnishing care, or an unforeseen event.  Pub. L. No. 104-
204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 
38 U.S.C.A. § 1151 (West 2002).  

The revised provisions of 38 C.F.R. § 3.358 state that where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  38 C.F.R. § 3.358(c)(3).  
"Necessary consequences" are those that are certain or 
intended to result from the VA hospitalization or medical or 
surgical treatment.  Id.

The Board received the current claim in September 1998.  As 
noted above, the amended version of 38 U.S.C.A. § 1151 has 
added the requirement that there must be evidence showing 
that the additional disability for which benefits are sought 
was proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an event not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151. 

In pertinent part, 38 C.F.R. § 3.361 provides as follows:

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In June and July 1998, the veteran was treated at the VA for 
a detached retina of the left eye.  It appears that he had 
multiple procedures during this period with a final eye 
surgery at the VA on July 14, 1998.  

As previously mentioned, the veteran was awarded compensation 
in September 1998 under 38 U.S.C.A. § 1151 for proliferative 
retinopathy of the left eye as caused by the June and July 
1998 VA surgeries.  However, the veteran is claiming that he 
sustained additional disabilities to his left eye, other than 
proliferative retinopathy, due to the June and July 1998 VA 
surgeries.  

An August 1998 private hospital report indicated that the 
veteran underwent further procedures on his left eye.  The 
pre and post-operative diagnosis was recurrent retinal 
detachment of the left eye, proliferative vitreoretinopathy 
of the left eye, status post scleral buckling procedure with 
hemorrhagic choroidal detachment of the left eye.  A 
September 1998 private hospital report showed that the 
veteran underwent further procedures of the left eye.  His 
pre and post-operative diagnosis was proliferative 
vitreoretinopathy of the left eye and recurrent retinal 
detachment of the left eye.  A follow up December 1998 report 
by Dr. J.K. who performed the August and September 1998 
surgeries indicated that the retina had settled quite nicely 
without evidence of any significant recurrent detachment.  
The veteran's macula was well attached, with improvement in 
vision to 5/200 level.  The physician found that the 
veteran's situation had stabilized, although possible 
detachment was still prevalent. 

A March 2000 prescription note from Dr. R.H. indicated that 
the veteran had optic atrophy of the left eye following 
multiple surgeries.  In December 2000, the veteran underwent 
a vitrectomy of the left eye by private physician, Dr. W.H.  
The pre and post-operative diagnosis was endophthalmitis of 
the left eye.  A June 2001 VA head CT showed optic atrophy of 
the left eye.  A July 2001 private orbital MRI showed band of 
low signal intensity present in the posterior aspect of the 
left lobe consistent with the veteran's history of prior 
retinal detachment. 

A February 2002 letter from P.S., M.D. indicated that the 
veteran had an edematous cornea.  The letter noted that the 
veteran complained of discomfort since the July 1998 retinal 
detachment surgery and that the veteran was told that the 
scleral buckle may be too high.  A March 2002 private medical 
letter from K.H., M.D. also stated that the veteran had an 
edematous opacified cornea and mild conjunctival scarring.  

An April 2003 private letter from J.G., M.D. indicated that 
the veteran had a trace of palpebral and bulbar conjunctival 
infection.  The corneal epithelium showed diffuse microcystic 
and bullous changes, the corneal stroma showed 4+ edema and 
the endothelium was obviously dysfunctional.  The physician 
referred to an unfortunate series of events to the veteran's 
left eye.  

Additional private medical records concerning the severity of 
the veteran's eyesight are also of record as indicated above 
in the previous section, but none of these records offer an 
opinion as to whether there are any additional disabilities 
of the left eye, other than proliferative retinopathy, or 
provide an etiological opinion for these disabilities. 

VA treatment records from October 1990 to August 2004 have 
also been reviewed.  Again, none of these records offer an 
opinion as to whether there are any additional disabilities 
of the left eye, or provide an etiological opinion for these 
disabilities.

Therefore, based on a review of the record, the Board finds 
that there is medical evidence suggesting that the veteran 
has additional disabilities of the left eye, other than 
proliferative retinopathy.  Specifically, the medical 
evidence shows optic atrophy of the left eye,  
endophthalmitis, conjunctival infection and corneal edema.  
However, there is no competent medical evidence of record to 
show that these additional disabilities were caused by the 
June and July 1998 VA surgeries.  As previously stated, on 
remand, the veteran was scheduled for an examination by the 
VA for which he failed to appear.  Thus, the Board must base 
its decision on the evidence of record without the use of a 
medical opinion. 

The record also consists of a May 2002 Internet article 
concerning Boston Scleral Lens provided by the veteran.  
However, this information has no probative value because it 
does not specifically address the veteran's additional 
disabilities and their cause or provide a link between his 
additional disabilities and his VA surgeries.  

The Board notes that veteran and his spouse's hearing 
testimony as well as statements of record claim he has 
additional cornea disability and optic nerve disability from 
his VA surgeries.  Although the veteran and his spouse are 
competent to report the facts regarding his disability, as 
lay persons they are not qualified to offer a medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Thus, this evidence also has no 
probative value. 

The Board must find that entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability of the left eye, 
other than proliferative retinopathy, is not warranted.  The 
medical evidence of record does not provide an etiological 
opinion for the veteran's additional disabilities.  Dr. R.H. 
indicated that there was optic atrophy following multiple 
surgeries.  However, the veteran also had two private 
surgeries during this time frame.  Dr. P.S. simply related 
the veteran's own history and Dr. J.G. only indicated that 
the veteran had an unfortunate series of events to his left 
eye.  None of the private physicians opine whether any 
additional disabilities were related to the June and July 
1998 VA surgeries.  Therefore, even though there are some 
private medical opinions that discuss additional disabilities 
after the VA surgeries, there is no objective medical finding 
that any of these disabilities were the result of the VA 
surgeries performed in June and July 1998.  The Board also 
finds it significant that the October through December 1998 
private medical records, which were shortly after the VA 
surgeries, do not show any of the additional disabilities 
described above, but rather simply indicate that the veteran 
suffered from proliferative retinopathy and recurrent retinal 
detachment.  Thus, a preponderance of the evidence is against 
the veteran's claim for 38 U.S.C.A. § 1151 compensation for 
additional disability other than proliferative retinopathy of 
the left eye.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

A 40 percent scheduler evaluation, but no higher, and special 
monthly compensation on account of blindness in one eye, 
having no light perception, is warranted from March 4, 2000.  
To that extent, the appeal is granted.  

Prior to March 4, 2000, a rating in excess of 30 percent for 
the veteran's proliferative retinopathy is not warranted.  
Compensation under 38 U.S.C.A. § 1151 for additional 
disabilities to the left eye, other than proliferative 
retinopathy, is not warranted.  To that extent, the appeal is 
denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


